Matthias, J.,
dissenting. I am unalterably opposed to the majority’s disposition of this case, especially in light of this court’s former ruling in State, ex rel. Andrews, v. Board of Elections of Medina County, 175 Ohio St. 249, and the clear provisions of the election laws of the state of Ohio.
In the instant case, it is uncontroverted that the circulator’s affidavit on the part-petition in question lacks the seal and signature of a notary public, and yet this court finds that there has been substantial compliance with the requirements of Section 3513.07, Bevised Code.
In State, ex rel. Andrews, v. Board of Elections of Medina County, supra, this court denied a writ of mandamus to a petitioner seeking to have his name placed upon the ballot for the office of member of the Board of Education of Medina City School District. The local board of elections had refused to place his name on the ballot because one part-petition filed by petitioner lacked the seal and signature of a notary public on the circulator’s affidavit, and without that part-petition there was an insufficient number of valid signatures to qualify petitioner for certification. This court succinctly stated, at page 250:
“As to the third petition paper above referred to, there has not been a substantial compliance with the mandatory requirements of the statute (Section 3513.261, Revised Code).” (Emphasis added.)
Section 3513.261, Revised Code, and Section 3513.07, Bevised Code, each provide the form with which substantial compliance must be made by a candidate in order to warrant certification by the appropriate board of elections. As to the circulator’s affidavit, the forms prescribed are identical and each contains a space designated “Signature of officer administering oath,” and below that a space designated “Title of officer.”
By its ruling in this case, this court is reading the signature requirement out of the form prescribed by statute.
The issue is not whether Section 147.04, Bevised Code, governing notarial acknowledgments, has been complied *192with (though I believe that it has not), but rather whether the circulator’s affidavit form, prescribed by statute, has been substantially satisfied. That form provides for the signature and title of the officer administering the oath.
Section 2319.04, Revised Code, provides, in pertinent part:
“An affidavit may be made in or out of this state before any person authorized to take depositions * * *.”
Section 2319.10, Revised Code, provides:
“Depositions may be taken in this state before a judge or the clerk of the Supreme Court, a judge or clerk of the Court of Appeals, a judge or clerk of the Court of Common Pleas, a probate judge, judge of the County Court, notary public, mayor, master commissioner, official stenographer of any court in this state, or any person empowered by a special commission.”
Thus, many persons other than notaries may administer the oath required of a circulator and acknowledge his sworn statement. They attest to the fact that they have administered the oath and acknowledged the statement by affixing their signature to the affidavit. They attest to their authority to administer an affidavit by stating their title.
A seal or stamp is not part of the form with which substantial compliance is required by Section 3513.07, Revised Code, but a signature and the title of the officer who administered the oath to the circulator is clearly an essential part of that form.
Section 3501.38(1), Revised Code, provides, in part:
“(I) No alterations, corrections, or additions may be made to a petition after it is filed in a public office.”
I would construe this section as barring alterations, corrections or additions by oral testimony to cure a patently defective petition the same as it would bar alterations, corrections, or additions by writing or any other means once that petition had been filed in a public office.
In State, ex rel. Hanna, v. Milburn, 170 Ohio St. 9, this court enunciated the test for reversing (by way of equitable powers) a decision of a board of elections. At page 11, we gaid;
*193“* * * The test for reversing a decision of a board of elections is not necessarily whether this court agrees or disagrees with such decision, but it is whether the decision of the board of elections is procured by fraud or corruption, or whether there has been a flagrant misinterpretation of a statute or a clear disregard of legal provisions applicable thereto. * * *”
This is such a case in that there has been “a clear disregard of legal provisions applicable thereto.”
It is undisputed that the failure to affix the signature of the notary in this case was inadvertent. However, the requirement of the signature of the officer administering the oath to the circulator is clearly indicated by Section 3513.07, Revised Code, in order to substantially comply therewith.
I cannot agree with the concurring opinion that we would be “exalting form over substance” in affirming the court below. I cannot condone allowance of a stamp to substitute for a signature. The former is easily duplicated, whereas the latter is not. A seal only identifies the official capacity of the person administering the oath and a printed stamp allows easy identification of the signature, but the signature is the only guarantee of the presence of the officer talcing the affidavit.
I, therefore, respectfully dissent.